Name: Commission Regulation (EEC) No 1305/93 of 28 May 1993 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 93 Official Journal of the European Communities No L 132/43 COMMISSION REGULATION (EEC) No 1305/93 of 28 May 1993 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Article 6 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice Q, as last amended by Regulation (EEC) No 1906/87 (8), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas, on the basis of the criteria laid down in Regula ­ tion (EEC) No 2744/75, particular account should be taken of the prices and quantities of basic products used to calculate the variable component of the levy ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas Article 16 of Regulation (EEC) No 2727/75 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas when the refund is being calculated account should be taken of the quantities of raw materials used to determine the variable component of the levy ; whereas the quantities of raw materials used for certain processed products may vary according to the end use of the product ; whereas, depending on the manufacturing process used, products other than the main product are obtained, the quantity and value of which may vary with the nature and quality of the main products being manu ­ factured ; whereas cumulation of the refunds on the various products manufactured by a single process from the same basic product may make it possible, in certain cases, to export to third countries at prices which are lower than world market prices ; whereas the refund on certain products should therefore be limited to an amount which, while allowing access to the world market, will ensure that the aims of the common organization of the markets are respected ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 (*), and Article 2 of Council Regulation (EEC) No 1431 /76 (6) laying down general rules for granting export refunds on cereals and rice respectively and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . J OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 73, 19 . 3 . 1992, p. 7. 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (6) OJ No L 166, 25. 6. 1976, p. 36. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (8) OJ No L 182, 3 . 7. 1987, p. 49 . No L 132/44 Official Journal of the European Communities 29 . 5. 93 Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (') are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (2); Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 990/93 (3) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 108 , 1 . 5. 1993, p. 106. (3) OJ No L 102, 28 . 4. 1993, p. 14. 29 . 5 . 93 Official Journal of the European Communities No L 132/45 ANNEX to the Commission Regulation of 28 May 1993 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') 1102 20 10 100 0 126,28 1102 20 10 300 (2) 108,24 1102 20 10 900 (2)  1102 20 90 100 (2) 108,24 1102 20 90 900 (2)  1102 30 00 000  1102 90 10 100 127,61 110290 10900 86,77 1102 90 30 100 180,32 1102 90 30 900  1103 1200 100 180,32 1103 12 00 900  1103 13 10 100 (2) 162,36 1103 13 10 300 (2) 126,28 1 103 13 10 500 108,24 1 1 03 13 10 900 (2)  1103 13 90 100 (2) 108,24 1103 1 3 90 900 (2)  1103 14 00 000  1103 19 10 000 98,42 1103 19 30 100 131,86 1103 19 30 900  1103 21 00 000 76,54 1103 29 20 000 86,77 1103 29 30 000  1103 29 40 000  1104 11 90 100 127,61 110411 90 900  1104 12 90 100 200,36 1104 1290300 160,29 110412 90 900  1104 19 10 000 76,54 1104 19 50 110 144,32 1104 19 50 130 117,26 110419 50 150  1104 19 50 190  1104 19 50 900  1104 19 91 000  1104 21 10 100 127,61 1104 21 10 900  110421 30 100 127,61 1104 21 30 900  1104 21 50 100 170,14 1104 21 50 300 136,11 1104 21 50 900  1104 22 10 100 160,2? 1104 2210 900  1104 22 30 100 170,31 1104 22 30 900  1104 22 50000  1104 23 10 100 135,30 1104 23 10 300 103,73 Product code Refund (') 1104 23 10 900  110429 11 000 76,54 1104 29 15 000  1104 29 19 000  11042991 000 75,04 1104 29 95 000 98,42 110430 10000 18,76 1104 30 90 000 22,55 1107 10 11 000 133,57 1107 10 91 000 151,42 1108 11 00 200 150,08 1108 11 00 300 150,08 1108 11 00 800  1108 1200200 144,32 1108 12 00 300 144,32 1108 12 00 800  1108 13 00 200 144,32 1108 13 00 300 144,32 1108 13 00 800  1108 14 00 200  1108 14 00 300  1 108 14 00 800  1108 19 10 200 184,94 1108 19 10 300 184,94 1108 19 10 800  1108 19 90 200  1108 19 90 300  1108 19 90 800  11090000 100 0,00 1109 00 00 900  1702 30 51 000 188,52 1702 30 59 000 144,32 1702 30 91 000 188,52 1702 30 99 000 144,32 1702 40 90 000 144,32 1702 90 50 100 188,52 1702 90 50 900 144,32 1702 90 75 000 197,54 1702 90 79 000 137,10 2106 90 55 000 144,32 230210 10 000 20,02 2302 10 90 100 20,02 2302 10 90 900  2302 20 10 000 20,02 2302 20 90 100 20,02 2302 20 90 900  2302 30 10 000 20,02 2302 30 90 000 20,02 2302 40 10 000 20,02 2302 40 90 000 20,02 2303 10 11 100 72,16 2303 10 11 900  (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.